GENERAL SECURITY AGREEMENT THIS GENERAL SECURITY AGREEMENT (“Agreement”) is made and effective as of October 2, AGREEMENT BETWEEN B & J PICTURES, INC., a corporation incorporated under the Business Corporations Act (New Brunswick), having its registered office at 11 Pine Court, Maugerville, New Brunswick, E3A 8M8 Canada, represented by Jacquelin Giroux, duly authorized as she so declares (hereinafter referred to as “B&J”); AND GLOBAL UNIVERSAL PICTURES INC., a corporation incorporated under the Canada Business Corporations Act, having its registered office at 11 Pine Court, Maugerville, New Brunswick, E3A 8M8 Canada, represented by Jacquelin Giroux, duly authorized as she so declares (hereinafter referred to as “Global”, and B&J and Global are hereinafter collectively referred to as the “Debtor”) IN FAVOUR OF: GLOBAL ENTERTAINMENT HOLDINGS, INC., a Nevada Corporation, located at 650 N. Bronson Avenue, Suite B-116, Los Angeles, California 90004 USA (the "Secured Party") RECITALS A. Pursuant to a certain General Security Agreement, dated as of October 10, 2008, between B&J (as “Debtor) and National Bank of Canada, a Canadian bank duly constituted under the Bank Act of Canada (as “Lender”), National Bank of Canada holds a first security interest on all assets and other property of B&J, in connection with a certain credit facility made available to B&J, to which the security interest granted under this Agreement shall be deemed subordinate, solely with respect to B&J, and only until such date as B&J’s obligation to the National Bank of Canada has been satisfied and discharged. B. Pursuant to a certain Completion Agreement, dated as of October 15, 2008, by and between B&J and Global (collectively as “Producers) and Film Finances Canada, Ltd. (as “Guarantor”), the Secured Party executed its guarantee (“Completion Guarantee”) of any sums that may be due and owing by Debtor to Film Finances Canada, Ltd. C. Pursuant to a certain Exclusive License Agreement dated September 22, 2008, as amended on October 2, 2008, between Global and Secured Party, Global executed its promissory note in favor of Secured Party (“Promissory Note”) in the principal amount of One Hundred Fifty Thousand ($150,000) Dollars, payable in currency of the United States, as consideration for licensing exclusive rights to specific intellectual property as more fully described therein (hereinafter, the “Completion Guarantee” and the “Promissory Note” are collectively referred to as the “Debtor Obligations”). D. In connection with the Secured Party’s execution of the Completion Guarantee and the acceptance of the Debtor’s Promissory Note, and as a condition precedent thereto, the Secured Party has required that the Debtor execute and deliver this Agreement as security for the payment and performance of the Debtor Obligations. In consideration of the sum of $1.00 and for other good and valuable consideration (the receipt and sufficiency of which are hereby acknowledged), the Debtor agrees with the Secured Party as follows: 1.INTERPRETATION 1.1 Definitions - In this
